129 F.3d 127
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Charles F. SAMUEL, Valerie A. Samuel, Plaintiffs-Appellants,v.James MICHAUD, et al., Defendants-Appellees.
No. 96-35914.
United States Court of Appeals, Ninth Circuit.
Submitted Oct. 8, 1997.**Decided Oct. 23, 1997.

1
Appeal from the United States District Court for the District of Idaho David A. Ezra, District Judge, Presiding


2
Before WRIGHT, SKOPIL and FERGUSON, Circuit Judges


3
MEMORANDUM*


4
We affirm.  We need add nothing to the well-reasoned decision of the district court.  We adopt the district court's decision and affirm its judgment in its entirety.


5
AFFIRMED.



**
 The panel unanimously finds this case suitable for submission on the record and briefs and without oral argument.  Fed. R.App. P. 34(a), Ninth Circuit Rule 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3